Reid v Univera Healthcare (2020 NY Slip Op 01848)





Reid v Univera Healthcare


2020 NY Slip Op 01848


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND WINSLOW, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (1112/19) CA 19-00940.

[*1]LOIS REID, PLAINTIFF-APPELLANT, 
vUNIVERA HEALTHCARE, EXCELLUS HEALTH PLAN, INC., AND LIFETIME HEALTHCARE, INC., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.